PER CURIAM:
The mother of the child filed a notice of appeal from a judgment terminating her parental rights pursuant to §§ 211.442-211.-492, RSMo 1978. The judgment was entered March 6, 1979. There were no after trial motions and on April 12, 1979, the notice of appeal was filed. Section 211.261,. RSMo 1978 provides that notice of appeal from a judgment under chapter 211 “shall be filed within thirty days after the final judgment, order or decree has been entered . . . .” See also Rule 120.01 V.A.M.R. The notice here was filed 37 days after the judgment was entered.
The right of appeal under the juvenile code is purely statutory and we cannot enlarge the period within which an appeal may be taken. In Interest of R_, 362 S.W.2d 642 (Mo.App.1962). Under the juvenile code, filing of the notice of appeal within 30 days of the entry of judgment is a prerequisite to our jurisdiction. In Interest of P. J. M., 536 S.W.2d 519 (Mo.App.1976). While we have no choice but to dismiss the appeal, the transcript has been reviewed *321and the contentions of the parties considered. We believe that the best interests of the minor were served by the judgment entered. See In Interest of R_, supra, 362 S.W.2d at 645.
We do not have jurisdiction. The appeal is dismissed.